Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.       This action is in response to application amendments filed 3-1-2021. 
2.        Claims 1, 3 - 10, 12 - 18, 20, 22 - 24 are pending.  Claims 1, 10, 18 have been amended.  Claim 2, 11, 19, 21 have been canceled.    Claims 1, 10, 18 are independent.    This application was filed on 4-22-2016.  

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitation, they were not persuasive.

A.  Applicant argues on page 10 of Remarks:    ...    “policies are only obtained and implemented for registered applications so that only events that occur within the registered application are considered for applying the policy,” such that the user can be prevented from performing a task on a registered application, “without preventing the user from performing the task on an unregistered application.”. 

    The Examiner respectfully disagrees.  Hubner discloses the two required types of applications, (1) registered applications and (2) unregistered applications.  Hubner discloses that policy rules are utilized in order to control performing certain tasks associated with registered applications. (Hubner paragraph [0050], lines 10-15: network 
    Hinman discloses the capability to utilize policy information in determining access control during data processing (i.e. analogous to task completion) for a particular type of application (i.e. such as a registered application), and no policy information is considered determining access control for another particular type of application (i.e. such as an unregistered application). (see Hinman paragraph [0027], lines 24-30: application is classified by matching data structure to an entry in lookup table (i.e. network policy information); network access policy matching application obtained from policy buffer; access policy for a first application (i.e. unregistered application) is unrestricted access, while access policy for a second application (i.e. registered application) is restricted access)

B.  Applicant argues on page 10 of Remarks:    ...   restrict actions by a user in a registered application without restricting the same actions in an unregistered application.

    The Examiner respectfully disagrees.  Hinman discloses the capability to utilize policy information in determining access control during data processing (i.e. analogous to task completion) for a particular type of application (i.e. such as a registered application), 

C.  Applicant argues on page 11 of Remarks: This feature combines with stalling feature recited in the last paragraph of claim 1 since it is advantageous to minimize processing to limit the amount of stalling required to review and apply policies.

    The Examiner respectfully disagrees.   Hubner discloses the two required types of applications, (1) registered applications and (2) unregistered applications.  Hubner discloses that policy rules are utilized in order to control performing certain tasks associated with registered applications. (Hubner paragraph [0050], lines 10-15: network devices register with notification server; associated with a particular premises and a particular device type; registration allows rule identification logic to transmit rule information to an appropriate network device; paragraph [0051], lines 1-6: rule enforcement logic causes respective network devices to execute actions specified in a particular rule; paragraph [0021], lines 1-6: event handling rules can be application-based or resource-based)
    Hinman discloses the capability to utilize policy information in determining access control during data processing (i.e. analogous to task completion) for a particular type of 
    Hubner and Hinman disclose the indicated claim limitation(s) which should achieve the same designated advantage. 

D.  Applicant argues on page 11 of Remarks: Hinman does not limit the consideration of whether to review and application of a policy to only registered applications,   ...   . 

    The Examiner respectfully disagrees. Hubner discloses the two required types of applications, (1) registered applications and (2) unregistered applications.  Hubner discloses that policy rules are utilized in order to control performing certain tasks associated with registered applications. (Hubner paragraph [0050], lines 10-15: network devices register with notification server; associated with a particular premises and a particular device type; registration allows rule identification logic to transmit rule information to an appropriate network device; paragraph [0051], lines 1-6: rule enforcement logic causes respective network devices to execute actions specified in a particular rule; paragraph [0021], lines 1-6: event handling rules can be application-based or resource-based)

    Hinman discloses the application of policy information for a specific type of application (registered application).  

E.  Applicant argues on page 12 of Remarks:    ...   the claimed features of only obtaining and implementing policies for registered applications so that only events that occur within the registered application are considered for applying the policy.

    The Examiner respectfully disagrees.   Hubner discloses the two required types of applications, (1) registered applications and (2) unregistered applications.  Hubner discloses that policy rules are utilized in order to control performing certain tasks associated with registered applications as started above.  Hinman discloses the capability to utilize policy information in determining access control during data processing (i.e. analogous to task completion) for a particular type of application (i.e. such as a registered application), and no policy information is considered determining 
    Hinman discloses the application of policy information for a specific type of application (registered application).  

F.  Applicant argues on page 13 of Remarks: Hinman does not limit the consideration of whether to review and application of a policy to only registered applications,   ...   . 

    The Examiner respectfully disagrees.   A determination has to be completed to determine whether an application is an unregistered application.  All applications have to be processing to make the registered or unregistered determination.  
    Hubner discloses the two required types of applications, (1) registered applications and (2) unregistered applications.  Hubner discloses that policy rules are utilized in order to control performing certain tasks associated with registered applications as started above.  Hinman discloses the capability to utilize policy information in determining access control during data processing (i.e. analogous to task completion) for a particular type of application (i.e. such as a registered application), and no policy information is considered determining access control for another particular type of application (i.e. such as an unregistered application) as stated above. 

G.  Applicant argues on page 14 of Remarks: Claims 5-8, 20 and 22-24 are dependent claims, each respectively depending from base claim 1. 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

H.  Applicant argues on page 14 of Remarks: Similar to independent claims 1 and 18, independent claim 10 now recites that “policies are only obtained and implemented for registered applications   ...   . 

    Independent claim 10 has similar limitations as independent claims 1 and 18.  Responses to arguments against independent claims 1 and 18 also answer arguments against independent claim 10.   

I.  Applicant argues on page 15 of Remarks: Hinman considers what policy to apply (e.g., restricted access policy or unrestricted access policy) to all applications, which is contrary to the feature “wherein policies are only obtained and implemented for registered applications so that only events that occur within the registered application are considered for applying the policy,”   ...   . 

    The Examiner respectfully disagrees.  A determination has to be completed to determine whether an application is an unregistered application.  All applications have to be processing to make the registered or unregistered determination.   
    Hubner discloses the two required types of applications, (1) registered applications and (2) unregistered applications.  Hubner discloses that policy rules are utilized in order to control performing certain tasks associated with registered applications as started above.  Hinman discloses the capability to utilize policy information in determining access control during data processing (i.e. analogous to task completion) for a particular type of application (i.e. such as a registered application), and no policy information is considered determining access control for another particular type of 

J.  Applicant argues on page 16 of Remarks: Claims 13-15 and 17 are dependent claims, each respectively depending from claim 10. By virtue of these dependencies, claims 13-15 and 17 are also distinguishable and are in condition for allowance.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

K.  Applicant argues on page 16 of Remarks: Applicant respectfully notes that claims 3, 4, 9, 12 and 16 are dependent claims, depending, respectively, from distinguishable parent independent claims 1 and 10. 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

Claim Rejections - 35 USC § 103

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 5 - 8, 18, 20, 22 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (US PGPUB No. 20120084857) in view of Murgia et al. (US PGPUB No. 20120023554) and further in view of Hinman et al. (US PGPUB 20060153122) and Strom et al. (US PGPUB No. 20110167499).  	

Regarding Claim 1, Hubner discloses a method, comprising:
b)  matching, by the server device, a policy to the policy identifier.  (see Hubner paragraph [0056], lines 3-10: rule identification logic compares information associated with event condition to a number of security rules in order to determine whether any rules should be applied; security rules stored in a security rules table; information regarding an identified event used to look up applicable rules; paragraph [0042], lines 18-21: rule identification logic located on notification server and rule enforcement logic located on network devices) 
 
    Furthermore, Hubner discloses for a): receiving, by a server device, a policy identifier from a user device, wherein the policy identifier represents an occurrence of an event (see Hubner paragraph [0055], lines 1-5: network device identifies an event condition; event determination logic compares sensor signatures associated with one or more event conditions; paragraph [0050], lines 6-8: implementations include rule identification logic to transmit identified rule information to network devices; (notification server, network devices separate network-connected entities; paragraph [0030], lines 1-6: security event response application is configured to receive alarm or event status information for network device applications or services executing on the network device), and for c): outputting, by the server device, the matched policy to the user device to cause the user device to set the policy on the user device. (see Hubner paragraph [0057], lines 1-8: network device initiates execution of actions associated with identified security rules (rule enforcement logic); 
    Hubner does not specifically disclose for a): receiving a policy identifier instructing a user device to perform a task on an application installed in the user device, and for c): set policy with regard to whether to prevent or permit the user device performing the task. 
    However, Murgia discloses for a): receiving a policy identifier instructing the user device to perform a task on an application installed in the user device. (see Murgia paragraph [0058], lines 1-9: policy engine (i.e. policy identification) for controlling and managing access to, selection of application execution methods, and delivery of applications (i.e. applications installed on client device) for local execution of application (completion of tasks upon application); paragraph [0044], lines 1-11: server referred to as an application server (i.e. applications registered or identified to server by profile type information required for delivery))  
    And, Murgia discloses for c): to set the policy on the user device with regard to whether to prevent or permit the user device to perform the tasks requested by the user.  (see Murgia paragraph [0058], lines 4-6: policy engine determines the one or more applications a user or client may access; (prevent or permit user access to application and task completed by application)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner for a): receiving a 

    Furthermore, Hubner discloses wherein for d): a registered application, on the user device, which is remotely controlled by the server, and an unregistered application, on the user device, which is not remotely controlled by the server. (Hubner paragraph [0050], lines 10-15: network devices register with notification server; associated with a particular premises and a particular device type; registration allows rule identification logic to transmit rule information to an appropriate network device; paragraph [0051], lines 1-6: rule enforcement logic causes respective network devices to execute actions specified in a particular rule; paragraph [0021], lines 1-6: event handling rules can be application-based or resource-based)
    Hubner-Murgia does not specifically disclose for d): only events that occur within a first application are considered for applying a policy to permit preventing the user from performing the task requested by the user on the registered application, without preventing the user from performing a task on a second application. 
However, Hinman discloses: 
policies are only obtained and implemented for registered applications so that only events that occur within the first application are considered for applying the policy to permit preventing the user from performing the task requested by the user on the registered application, without preventing the user from performing the task on a second application. (see Hinman paragraph [0027], lines 24-30: application is classified by matching data structure to an entry in lookup table (i.e. network policy information); network access policy matching application obtained from policy buffer; access policy for a first application (i.e. unregistered application) is unrestricted access, while access policy for a second application (i.e. registered application) is restricted access)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia for d): only events that occur within a first application are considered for applying a policy to permit preventing the user from performing the task requested by the user on the registered application, without preventing the user from performing a task on a second application as taught by Hinman.  One of ordinary skill in the art would have been motivated to employ the teachings of Hinman for the benefits achieved from a system that enables restricted access for a set of application and unrestricted access for a different set of application at the same time.  (see Hinman paragraph [0012], lines 4-12)  
    
    Furthermore, Hubner discloses for e): wherein receiving the policy identifier occurs during a presentation of a sub-application of content associated with the registered application. (see Hubner paragraph [0050], lines 6-15: security event 

    Although Hubner discloses a delay encountered by an application, Hubner-Murgia-Hinman does not specifically disclose for e): wherein a delay is for a time sufficient for a server to provide a matched policy to a user device. 
However, Strom discloses for e): wherein the matching and the outputting occur during a delay of a sub-application of content, which delay is caused by stalling a launch of the sub-application in response to the user instructing the user device to perform the task, and which delay is for a time sufficient for the server device to provide the matched policy to the user device. (see Strom paragraph [0002], lines 1-7: policy information updated thereby enabling full use of a previously limited functional version without distribution of another version of an application; paragraph [0042], lines 5-22: user downloads a full-functional application with a limited function and then later downloads an updated policy that permits unlimited usage; application pauses when level three is done (limited function capability exceeded); application obtains an unlimited use policy (i.e. a matched policy); with obtained policy information decrypts content key used to encrypt application information and analyzes new license policy; application proceeds to level four (new processing level due to new policy information); (application module within executing program does not execute until updated policy information processed))      

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Hinman for e): wherein a delay is for a time sufficient for a server to provide a matched policy to a user device as taught by Strom.  One of ordinary skill in the art would have been motivated to employ the teachings of Strom for the benefits achieved from a system that enables real-time function modification for an application via updated policy information without requiring the download of a new version of the application. (see Stem paragraph [0002], lines 4-7)  

Regarding Claim 5, Hubner-Murgia-Hinman-Strom discloses the method of claim 1, wherein the policy identifier is received when the user device matches the event to the policy identifier. (see Hubner paragraph [0040], lines 1-7: security rules are based on particular users, user accounts, network device identifications, resource type, alarm event types, alarm location, and etc.; (event information used to determine associated security rule))  

Regarding Claim 6, Hubner-Murgia-Hinman-Strom discloses the method of claim 1, wherein outputting the matched policy further causes the user device to block the execution of functions identified by the policy. (see Hubner paragraph [0021], lines 2-6: event handling rule or policy applied to certain resources such as network connections 

Regarding Claim 7, Hubner-Murgia-Hinman-Strom discloses the method of claim 1, further comprising receiving information regarding the user device, wherein matching the policy is further based on the information regarding the user device. (see Hubner paragraph [0040], lines 1-7: security rules are based on particular users, user accounts, network device identification, resource type, ..., and etc.; (device identification information used in order to determine security rule(s)))    

Regarding Claim 8, Hubner-Murgia-Hinman-Strom discloses the method of claim 1, wherein matching the policy comprises looking up the policy in a lookup table based on the policy identifier. (see Hubner paragraph [0041], lines 1-6: established security rules stored or otherwise maintained in storage such as within a lookup table, a database or other type of data structure; rules stored and associated with notification server)    

Regarding Claim 18, Hubner discloses a system comprising:
a)  a CPU, a computer readable memory and a computer readable medium; and e) wherein the program instructions are stored on the computer readable medium for execution by the CPU via the computer readable memory. (see Hubner paragraph [0027], lines 5-9: network devices or notification server perform operations in response to processor executing sequences of instructions 
And, Hubner discloses the following:
c)  program instructions to match a policy to the policy identifier. (see Hubner paragraph [0056], lines 3-10: rule identification logic compares information associated with event condition to a number of security rules in order to determine whether any rules should be applied; security rules stored in a security rules table; information regarding an identified event used to look up applicable rules; paragraph [0042], lines 18-21: rule identification logic located on notification server and rule enforcement logic located on network devices) 

Furthermore, Hubner discloses for b): program instruction to receive a policy identifier from a user device, based on an occurrence of an event (see Hubner paragraph [0055], lines 1-5: network device identifies an event condition; event determination logic compares sensor signatures associated with one or more event conditions; paragraph [0050], lines 6-8: implementations include rule identification logic to transmit identified rule information to network devices; (notification server, network devices separate network-connected entities), and for d): program instructions to output the matched policy to the user device to cause the user device to set the policy on the user device. (see Hubner paragraph [0057], lines 1-8: network device initiates execution of actions associated with identified security rules (rule enforcement logic); paragraph [0050], lines 1-5: implementations include transmitting identified rules to rule enforcement logic via network communication; paragraph [0042], lines 18-21: rule identification logic located on notification server and rule enforcement logic located on network devices)    

    Hubner does not specifically disclose for b): receiving a policy identifier instructing a user device to perform a task on an application. 
    And, Hubner does not specifically disclose for d): apply policy with regard to whether to prevent the user device from performing the task. 
    However, Murgia discloses for b): application on the user device which is remotely controlled by the CPU, which event is an instruction by the user to the user device to perform a task on the registered application. (see Murgia paragraph [0058], lines 1-9: policy engine (i.e. policy identifier) for controlling and managing access to, selection of application execution methods and delivery of application (i.e. application installed on client device); paragraph [0044], lines 1-11: server referred to as an application server (i.e. applications registered or identified to server by profile type information required for delivery)), 
    And, Murgia discloses for d): to apply the policy to determine whether to prevent the user from performing the task on the registered application requested by the user.  (see Murgia paragraph [0058], lines 4-6: policy engine determines the one or more applications a user or client may access; (prevent or permit user access to application and task completed by application)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner for b): receiving a policy identifier instructing a user device to perform a task on an application, and for d): apply policy with regard to whether to prevent the user device from performing the task as taught by Murgia.  One of ordinary skill in the art would have been motivated to employ the teachings of Murgia for the benefits achieved from a system 

    Furthermore, Hubner discloses wherein for d): a registered application, on the user device, which is remotely controlled by the server, and an unregistered application, on the user device, which is not remotely controlled by the CPU. (see Hubner paragraph [0050], lines 10-15: network devices register with notification server; associated with a particular premises and a particular device type; registration allows rule identification logic to transmit rule information to an appropriate network device; paragraph [0051], lines 1-6: rule enforcement logic causes respective network devices to execute actions specified in a particular rule; paragraph [0021], lines 1-6: event handling rules can be application-based or resource-based)
    Hubner-Murgia does not specifically disclose for d): only events that occur within a first (registered) application are considered for applying a policy to permit preventing the user from performing the task requested by the user on the first (registered) application, without preventing the user from performing a task on a second (unregistered) application. 
However, Hinman discloses:
d)  wherein policies are only obtained and implemented for registered applications so that only events that occur within the first applications are considered for applying the policy to permit preventing the user from performing the task requested by the user on the registered application, without preventing the user from performing the task on a second application. (see Hinman paragraph 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia for d): only events that occur within a first (registered) application are considered for applying a policy to permit preventing the user from performing the task requested by the user on the first (registered) application, without preventing the user from performing a task on a second (unregistered) application as taught by Hinman.  One of ordinary skill in the art would have been motivated to employ the teachings of Hinman for the benefits achieved from a system that enables restricted access for a set of application and unrestricted access for a different set of application at the same time.  (see Hinman paragraph [0012], lines 4-12)

    Furthermore, Hubner discloses for f): wherein receiving the policy identifier occurs during a delay of a presentation of a sub-application or content associated with the registered application. (see Hubner paragraph [0050], lines 6-15: security event response application causes rule identification logic to transmit the identified rule information (policy identifier) to network device; paragraph [0059], lines 1-6: user of a network device may need to delay the actions being executed by rule enforcement logic such as when a user wishes to save data, send an email, and/or etc. before applying policy information and possibly device shutdown) 

    However, Strom discloses for f): stalling a launch of the sub-application associated with the application, wherein a delay of a sub-application of content, which delay is for a time sufficient for the CPU to provide the matched policy to the user device. (see Strom paragraph [0002], lines 1-7: policy information updated thereby enabling full use of a previously limited functional version without distribution of another version of an application; paragraph [0042], lines 5-22: user downloads a full-functional application with a limited function and then later downloads an updated policy that permits unlimited usage; application pauses when level three is done (limited function capability exceeded); application obtains an unlimited use policy; with policy information decrypts content key used to encrypt application information and analyzes new license policy; application proceeds to level four (new processing level due to new policy information); (procedure completed without shutting down application or downloading new version of application))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Hinman for f): stalling a launch of a sub-application associated with an application, and the delay is for a time sufficient for a server to provide a matched policy to a user device as taught by Strom.  One of ordinary skill in the art would have been motivated to employ the teachings of Strom for the benefits achieved from a system that enables real-time function modification for an application via updated policy information 

Regarding Claim 20, Hubner-Murgia-Hinman-Strom discloses the system of claim 18, wherein matching the policy comprises looking up the policy in a lookup table based on the policy identifier. (see Hubner paragraph [0041], lines 1-6: established security rules stored or otherwise maintained in storage such as within a lookup table, a database or other type of data structure; rules stored and associated with notification server)    

Regarding Claim 22, Hubner-Murgia-Hinman-Strom discloses the method of claim 1.
Hubner-Murgia-Hinman does not specifically disclose the launch of a sub-application is stalled. 
However, Strom discloses wherein the launch of the sub-application is stalled by displaying an animation for a time sufficient for the server device to provide the matched policy to the user device. (see Strom paragraph [0002], lines 1-7: policy information updated thereby enabling full use of a previously limited functional version without distribution of another version of an application; paragraph [0042], lines 5-22: user downloads a full-functional application with a limited function and then later downloads an updated policy that permits unlimited usage; application pauses when level three is done (limited function capability exceeded); application obtains an unlimited use policy; with policy information decrypts content key used to encrypt application information and analyzes new license policy; application proceeds to level four (new processing level due to new policy information); (procedure completed without shutting down application 
    Specification discloses in paragraph [0019] a sub-application to be particular content within an application.  The Examiner is interpreting this disclosure to be analogous to a module or a subroutine within an executing program.  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Hinman for e): wherein a delay is for a time sufficient for a server to provide a matched policy to a user device as taught by Strom.  One of ordinary skill in the art would have been motivated to employ the teachings of Strom for the benefits achieved from a system that enables real-time function modification for an application via updated policy information without requiring the download of a new version of the application. (see Strom paragraph [0002], lines 4-7)

    Although Strom disclose pausing an application during the completion of a policy update procedure, Hubner-Murgia-Hinman-Strom does not specifically disclose displaying an animation for an indicated time period. 
However, Li discloses (see Li paragraph [0041], lines 5-10: display a progress bar as soon as the application a lengthy operation; paragraph [0043], lines 1-5: customized progress bar function includes any content for display; user’s photo album displayed in the form of a slide show (i.e. animated sequence of display for a series of photos))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Hinman-Strom displaying an animation for an indicated time period as taught by Li. One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from 

Regarding Claim 23, Hubner-Murgia-Hinman-Strom discloses the method of claim 22, wherein the receiving of the policy identifier. (see Hubner paragraph [0055], lines 1-5: network device identifies an event condition; event determination logic compares sensor signatures associated with one or more event conditions; paragraph [0050], lines 6-8: implementations include rule identification logic to transmit identified rule information to network devices; (notification server, network devices separate network-connected entities)
Hubner-Murgia-Hinman does not specifically disclose matching of a policy to policy identification information and outputting the matched policy information to a user device and taking place without restarting the application. 
However, Strom discloses wherein the matching of the policy to the policy identification information and the outputting of the matched policy to the user device take place without restarting the application in order to perform the receiving, matching and outputting while the application is in use. (see Strom paragraph [0002], lines 1-7: policy information updated thereby enabling full use of a previously limited functional version without distribution of another version of an application; paragraph [0042], lines 5-22: user downloads a full-functional application with a limited function and then later downloads an updated policy that permits unlimited usage; application pauses when level three is done (limited function capability exceeded); application obtains an 
    Specification discloses in paragraph [0019] a sub-application to be particular content within an application.  The Examiner is interpreting this disclosure to be analogous to a module or a subroutine within an executing program.  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Hinman for matching of a policy to policy identification information and outputting the matched policy information to a user device and taking place without restarting the application as taught by Strom.  One of ordinary skill in the art would have been motivated to employ the teachings of Strom for the benefits achieved from a system that enables real-time function modification for an application via updated policy information without requiring the download of a new version of the application. (see Stem paragraph [0002], lines 4-7)

Regarding Claim 24, Hubner-Murgia-Hinman-Strom discloses the method of claim 23, wherein the task instructed by the user is at least one selected from a group consisting of: screen capturing functions; image capturing functions; WiFi functions; Bluetooth functions; NFC functions; copy/paste functions; telephone calling functions; and messaging functions. (see Hubner paragraph [0031], lines 1-6: logic configured to receive information; an application such as an audio or video capture application; (selected: screen capturing functions, image capturing functions)) 

6.        Claims 3, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Murgia and further in view of Hinman and Strom and Barton et al. (US PGPUB No. 20140108649).  

Regarding Claim 3, Hubner-Murgia-Hinman-Strom discloses the method of claim 1, including a registered application. (see Hubner paragraph [0050], lines 10-15: network devices register with notification server; associated with a particular premises and a particular device type; registration allows rule identification logic to transmit rule information to an appropriate network device)

Hubner-Murgia-Hinman-Strom does not specifically disclose an application is stored in a secure container. 
However, Barton discloses wherein the application is stored in a secure container. (see Barton paragraph [0067], lines 8-12: secure application wrapped by a secure application wrapper; secure application wrapper includes integrated policies that are executed on mobile device when secure application is executed on mobile device)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Hinman-Strom for application is stored in a secure container as taught by Barton.  One of ordinary skill in the art would have been motivated to employ the teachings of Barton for the benefits achieved from a system that enables configuring and providing policies that can be used to manage or constrain the execution of an application (i.e. a secure container for application).   (see Barton paragraph [0006], lines 1-4)

Regarding Claim 4, Hubner-Murgia-Hinman-Strom discloses the method of claims 1, wherein outputting the policy includes implementation of the policy. (see Hubner paragraph [0057], lines 1-8: network device initiates execution of actions associated with identified security rules (rule enforcement); paragraph [0050], lines 1-5: implementation includes transmitting identified rules to rule enforcement logic via network communication; paragraph [0042], lines 18-21: rule identification logic located on notification server and rule enforcement logic (implementation) located on network devices)  
  
Hubner-Murgia-Hinman-Strom does not specifically disclose a most current policy. 
However, Barton discloses wherein a most current policy. (see Barton paragraph [0132], lines 13-23: system configured to check if an updated version of policy exists; if an updated policy exists then system transmits the updated version of policy to device)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Hinman-Strom for a most current policy as taught by Barton.   One of ordinary skill in the art would have been motivated to employ the teachings of Barton for the benefits achieved from a system that enables the production of a policy file that includes modified policy setting and is available for download and implementation.  (see Barton paragraph [0006], lines 18-22)

Regarding Claim 9, Hubner-Murgia-Hinman-Strom discloses the method of claim 1, including a server.
Hubner-Murgia-Hinman-Strom does not specifically disclose a server that is an 
However, Barton discloses wherein the server device includes an Enterprise Mobility Management (EMM) server. (see Barton paragraph [0065], lines 1-23: enterprise mobility management architecture: enables a user of a mobile device to both access enterprise and personal resources from a mobile device; user accesses enterprise resources and enterprise services (i.e. servers) using mobile device; policies are implemented as mobile device management policies)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Hinman-Strom for a server that is an Enterprise Mobility Management (EMM) server as taught by Barton. One of ordinary skill in the art would have been motivated to employ the teachings of Barton for the benefits achieved from a system that enables configuring and providing policies that can be used to manage or constrain the execution of an application (i.e. secure container for application).   (see Barton paragraph [0006], lines 1-4)

7.        Claims 10, 13 - 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Murgia and further in view of Hinman and Strom and Li (US PGPUB No. 20140331166).     	

Regarding Claim 10, Hubner discloses a computer program product comprising a computer readable medium having program instructions embodied therewith, wherein the computer readable medium is not a transitory signal per se, and the program instructions are readable by a server device to cause the server device to perform a method comprising:


    Furthermore, Hubner discloses for a): receiving a policy identifier from a user device, wherein the policy identifier represents the occurrence of an event comprising a user (see Hubner paragraph [0055], lines 1-5: network device identifies an event condition; event determination logic compares sensor signatures associated with one or more event conditions; paragraph [0050], lines 6-8: implementations include rule identification logic to transmit identified rule information to network devices; (notification server, network devices separate network-connected entities; paragraph [0030], lines 1-6: security event response application is configured to receive alarm or event status information for network device applications or services executing on the network device), and for c): outputting the matched policy to the user device to cause the user device to set the policy on the user device. (see Hubner paragraph [0057], lines 1-8: network device initiates execution of actions associated with identified security rules (rule enforcement logic); paragraph [0050], lines 1-5: implementations include transmitting identified rules to rule enforcement logic via network communication; paragraph [0042], lines 18-21: rule identification logic located on notification server and rule enforcement logic 

    Hubner does not specifically disclose for a): receiving a policy identifier instructing a user device to perform a task on a registered application, and for c): set policy with regard to whether to prevent or permit the user device to perform the task. 
    However, Murgia discloses for a): receiving a policy identifier instructing the user device to perform a task on the registered application in response to the user requesting performing the task. (see Murgia paragraph [0058], lines 1-9: policy engine (i.e. policy identification) for controlling and managing access to, selection of application execution methods, and delivery of applications (i.e. applications installed on client device) for local execution of application (completion of tasks upon application); paragraph [0044], lines 1-11: server referred to as an application server (i.e. applications registered or identified to server by profile type information required for delivery))  
    And, Murgia discloses for c): to set the policy on the user device with regard to whether to prevent or permit the user device to perform the task requested by the user.  (see Murgia paragraph [0058], lines 4-6: policy engine determines the one or more applications a user or client may access; (prevent or permit user access to application and task completed by application)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner for a): receiving a policy identifier instructing a user device to perform a task on a registered application, and for c): set policy with regard to whether to prevent or permit the user device to perform the task as taught by Murgia.  One of ordinary skill in the art would 

    Furthermore, Hubner discloses wherein for d): a registered application, on the user device, which is remotely controlled by the server, and an unregistered application, on the user device, which is not remotely controlled by the server. (Hubner paragraph [0050], lines 10-15: network devices register with notification server; associated with a particular premises and a particular device type; registration allows rule identification logic to transmit rule information to an appropriate network device; paragraph [0051], lines 1-6: rule enforcement logic causes respective network devices to execute actions specified in a particular rule; paragraph [0021], lines 1-6: event handling rules can be application-based or resource-based)

    Hubner-Murgia does not specifically disclose for d): only events that occur within a first application are considered for applying a policy to permit preventing the user from performing the task requested by the user on the registered application, without preventing the user from performing a task on a second application. 
However, Hinman discloses: 
d)  wherein policies are only obtained and implemented for registered applications so that only events that occur within the first application are considered for applying the policy to permit preventing the user from performing the task 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia for d): only events that occur within a first application are considered for applying a policy to permit preventing the user from performing the task requested by the user on the registered application, without preventing the user from performing a task on a second application as taught by Hinman. One of ordinary skill in the art would have been motivated to employ the teachings of Hinman for the benefits achieved from a system that enables restricted access for a set of application and unrestricted access for a different set of application at the same time.  (see Hinman paragraph [0012], lines 4-12)  

    Furthermore, Hubner discloses for e): wherein receiving the policy identifier occurs during a presentation of a sub-application associated with the registered application. (see Hubner paragraph [0050], lines 6-15: security event response application causes rule identification logic to transmit the identified rule information (policy identifier) to network device; paragraph [0059], lines 1-6: user of a network 

    Although Hubner discloses a delay encountered by an application, Hubner-Murgia-Hinman does not specifically disclose for e): wherein a delay is for a time sufficient for a server to provide a matched policy to a user device. 
However, Strom discloses for e): wherein a delay of a sub-application, which delay is for a time sufficient for the server device to provide the matched policy to the user device. (see Strom paragraph [0002], lines 1-7: policy information updated thereby enabling full use of a previously limited functional version without distribution of another version of an application; paragraph [0042], lines 5-22: user downloads a full-functional application with a limited function and then later downloads an updated policy that permits unlimited usage; application pauses when level three is done (limited function capability exceeded); application obtains an unlimited use policy; with policy information decrypts content key used to encrypt application information and analyzes new license policy; application proceeds to level four (new processing level due to new policy information); (procedure completed without shutting down application or downloading new version of application))      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia for e): wherein a delay is for a time sufficient for a server to provide a matched policy to a user device as taught by Strom.  One of ordinary skill in the art would have been motivated to employ the teachings of Strom for the benefits achieved from a system 

    Although Strom disclose pausing an application during the completion of a policy update procedure, Hubner-Murgia-Hinman-Strom does not specifically disclose for d): displaying an animation for the indicated time period. 
However, Li discloses for e): displaying an animation for a time. (see Li paragraph [0041], lines 5-10: display a progress bar as soon as the application a lengthy operation; paragraph [0043], lines 1-5: customized progress bar function includes any content for display; user’s photo album displayed in the form of a slide show (i.e. animated sequence of display for a series of photos))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Strom for e): displaying an animation for the indicated time period as taught by Li. One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from a system that enables content data to be superimposed over application data within display screen and returning to original display of application data when pause time period is completed.  (see Li paragraph [0019], lines 11-14)  

Regarding Claim 13, Hubner-Murgia-Hinman-Strom-Li discloses the method of claim 10, wherein outputting the matched policy further causes the user device to block the execution of functions identified by the policy. (see Hubner paragraph [0021], lines 2-6: event handling rule or policy applied to certain resources such as network connections 

Regarding Claim 14, Hubner-Murgia-Hinman-Strom-Li discloses the method of claim 13, wherein the matched policy disables, on the user device, at least one of: screen capturing functions; image capturing functions; WiFi functions; Bluetooth functions; NFC functions; copy/paste functions; telephone calling functions; messaging functions; access to forms; and access to applications. (see Hubner paragraph [0021], lines 2-6: event handling rule or policy applied to certain resources such as network connections are disabled or blocked while other resources can remain available; (disabling network connections blocks successful operation of WiFi functions; (selected: disables WiFi functions))

Regarding Claim 15, Hubner-Murgia-Hinman-Strom-Li discloses the method of claim 10, further comprising receiving information regarding the user device, wherein matching the policy is further based on the information regarding the user device. (see Hubner paragraph [0040], lines 1-7: security rules are based on particular users, user accounts, network device identification, resource type, ..., and etc.; (device identification information used in order to determine security rule(s)))    

Regarding Claim 17 Hubner-Murgia-Hinman-Strom-Li discloses the method of claim 10, wherein matching the policy comprises looking up the policy in a lookup table based     

8.        Claims 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Murgia and further in view of Hinman and Strom and Li and Barton.  

Regarding Claim 12, Hubner-Murgia-Hinman-Strom-Li discloses the method of claim 10, wherein outputting the policy includes implementation of the policy. (see Hubner paragraph [0057], lines 1-8: network device initiates execution of actions associated with identified security rules (rule enforcement); paragraph [0050], lines 1-5: implementation includes transmitting identified rules to rule enforcement logic via network communication; paragraph [0042], lines 18-21: rule identification logic located on notification server and rule enforcement logic located on network devices)  
  
Hubner-Murgia-Hinman-Strom-Li does not specifically disclose a most current policy. 
However, Barton discloses wherein a most current policy. (see Barton paragraph [0132], lines 13-23: system configured to check if an updated version of policy exists; if an updated policy exists then system transmits the updated version of policy to device)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Hinman-Strom-Li for a most current policy as taught by Barton.   One of ordinary skill in the art would have been motivated to employ the teachings of Barton for the benefits achieved from a 

Regarding Claim 16, Hubner-Murgia-Hinman-Strom-Li discloses the method of claim 10, including a server.
Hubner-Murgia-Hinman-Strom-Li does not specifically disclose a server that is an Enterprise Mobility Management (EMM) server. 
However, Barton discloses wherein the server device includes an Enterprise Mobility Management (EMM) server. (see Barton paragraph [0065], lines 1-23: enterprise mobility management architecture: enables a user of a mobile device to both access enterprise and personal resources from a mobile device; user accesses enterprise resources and enterprise services (i.e. servers) using mobile device; policies are implemented as mobile device management policies)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hubner-Murgia-Hinman-Strom-Li for a server that is an Enterprise Mobility Management (EMM) server as taught by Barton. One of ordinary skill in the art would have been motivated to employ the teachings of Barton for the benefits achieved from a system that enables configuring and providing policies that can be used to manage or constrain the execution of an application (i.e. secure container for application).   (see Barton paragraph [0006], lines 1-4)
  
Conclusion

          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/CJ/
March 15, 2021 

                                                                                                                                                                                                                                                                                                                                                                                                          /SHEWAYE GELAGAY/   Supervisory Patent Examiner, Art Unit 2436